Malone, J.,
dissenting: I respectfully dissent from the majority’s conclusion that Officer Scott Jones’ single question to Anthony Demonde Bordeaux about the ownership of the coat amounted to a custodial interrogation. As to the district court’s determination of the facts, the district court’s factual finding that Bordeaux was already handcuffed when he was asked about the coat is not supported by substantial competent evidence. Jones was the only wit*770ness who testified about the coat, and his testimony established that he asked Bordeaux about the coat before Bordeaux was handcuffed, while Officer Robert Shipley was still conducting the pat-down. On direct examination, when asked, “Did you determine whose coat was in the shed?” Jones replied, “Yes, I asked the individual while Officer Shipley was patting him down if this coat was his, and he indicated, Yes, it was.” Later, during cross-examination, Bordeaux’s counsel asked, “And you picked up the coat and asked him if it was his?” Jones replied, “Yes, while he was being patted down.” Jones was also asked, “[Bordeaux] was handcuffed immediately after he was patted down, correct?” to which Jones responded, “Yes.”
The majority does not cite any direct testimony that Bordeaux was already handcuffed when questioned about the coat because there isn’t any. The majority’s conclusion that Bordeaux may have been handcuffed when questioned about the coat is based upon inferences from Shipley’s testimony the district court may have considered but failed to articulate in making its findings. However, the only direct evidence on this point established that Bordeaux was not handcuffed at the time he was asked about the coat.
Based on this evidence, I conclude that Bordeaux was not in custody for Miranda purposes when Jones asked Bordeaux about the coat. There is no question that Bordeaux was seized when the police officers confronted him in the shed. However, this is not the same as being in custody for purposes of triggering the Miranda warnings. Courts have recognized a distinction between a custodial interrogation and an investigatory interrogation. State v. Jacques, 270 Kan. 173, 185, 14 P.3d 409 (2000). Miranda safeguards are only required for custodial interrogations, but not for investigatory, noncustodial interrogations. 270 Kan. at 186. The majority opinion blurs this distinction.
Yarborough v. Alvarado, 541 U.S. 652, 158 L. Ed. 2d 938, 124 S. Ct. 2140 (2004), and State v. Jones, 283 Kan. 186, 151 P.3d 22 (2007), are distinguishable from Bordeaux’s situation because these cases involve controlled interviews of a suspect that occurred at the police station or at some location away from the crime scene. These cases did not involve on-the-scene questioning by police *771officers investigating a crime prior to making an arrest. The eight factors discussed in Jones to determine whether an interrogation is custodial cannot be readily applied to on-the-scene police questioning as we have in Bordeaux’s case.
Furthermore, it is too simplistic to say that Bordeaux’s interrogation was custodial because a reasonable person would not have felt free to terminate the interrogation and leave. Whether a reasonable person would have felt free to leave is the test to determine when a person has been seized or detained. State v. Hill, 281 Kan. 136, 142, 130 P.3d 1 (2006). This is not the test to determine when a person is in custody for Miranda purposes. A person who is seized or detained by the police is never free to leave or terminate the encounter. However, this fact does not make the encounter custodial for purposes of whether Miranda warnings are required before police can engage in on-the-scene questioning. Otherwise, Miranda warnings would need to be the first words spoken by a police officer during any Terry stop. See Terry v. Ohio, 392 U.S. 1, 21, 20 L. Ed. 2d 889, 88 S. Ct. 1868 (1968).
Finally, I conclude that Jones’ single question to Bordeaux about the ownership of the coat did not amount to an interrogation designed to elicit an incriminating response. See Rhode Island v. Innis, 446 U.S. 291, 298-302, 64 L. Ed. 2d 297, 100 S. Ct. 1682 (1980). When the police confronted Bordeaux, they had no probable cause that he had committed a crime. In fact, no crime had even been reported to the police. The question about the ownership of the coat did not even become significant until Jones later discovered drug paraphernalia inside the coat pocket. When Jones asked Bordeaux about the coat, Jones could not have reasonably known that he would later find drug paraphernalia inside the coat pocket, and this clearly was not the reason Jones asked Bordeaux if he owned the coat. Bordeaux was not being investigated for a drug crime, or any other particular crime for that matter, when Jones asked about the coat.
The majority reasons that the police officers knew there was a good chance Bordeaux “was up to no good” when they found him in the shed, and the question about the coat was designed to tie Bordeaux to the suspicious person report that the police had re*772ceived earlier that evening. There is no doubt this is correct. But the police always have reasonable suspicion of some type of criminal activity whenever they question a suspect during a Terry stop. This does not mean that every question posed by the police is designed to illicit an incriminating response. The majority’s standard for what constitutes an interrogation designed to elicit an incriminating response would necessarily include any and all police questioning during every Terry stop.
Jones’ question to Bordeaux about the ownership of the coat was a general on-the-scene question asked by an officer during the factfinding process. Jones was most likely just trying to understand what was going on and whether any other individuals were present at the scene. This was not a question that Jones should have reasonably known was likely to illicit an incriminating response. Thus, the question did not amount to an interrogation for Miranda purposes.